TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00514-CR



                                     Ezra Pleasant, Appellant

                                                  v.

                                   The State of Texas, Appellee




      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
        NO. CR-02-333, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ezra Pleasant pleaded guilty before a jury to an indictment accusing him

of aggravated sexual assault of a child and two counts of indecency with a child by contact. See Tex.

Pen. Code Ann. § 21.11 (West 2003), § 22.021 (West Supp. 2004-05). The jury returned instructed

verdicts of guilty and assessed punishment for each count at ten years’ imprisonment and a $10,000

fine. On the jury’s recommendation, imposition of sentence was suspended and appellant was placed

on community supervision.

               Appellant’s retained attorney filed a brief stating that there are no meritorious grounds

of error and that the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967) (applying

to appointed counsel). A copy of counsel’s brief was delivered to appellant, who has not responded.
              We have reviewed the record and find no error that should be reviewed in the interest

of justice. Counsel’s motion to withdraw is granted.

              The judgments of conviction are affirmed.




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Affirmed

Filed: February 3, 2005

Do Not Publish




                                                2